Exhibit 99.2 UNAUDITED PRO FORMA COMBINED CONSOLIDATED FINANCIAL DATA The following unaudited pro forma combined consolidated statement of financial condition combines the historical consolidated statement of financial condition of Pacific Premier Bancorp, Inc. (“Pacific Premier”) and the historical statement of financial condition of First Associations Bank (“FAB”) at December 31, 2012 assuming the completion of the merger on December 31, 2012, using the purchase method of accounting and giving effect to the related pro forma adjustments, eliminations and reclassifications. The following unaudited pro forma combined consolidated statement of operations for the year ended December 31, 2012, combines the historical consolidated statement of operations of Pacific Premier and the historical statement of operations of FAB giving effect as if the merger had become effective on January 1, 2012, using the purchase method of accounting and giving effect to the related pro forma adjustments and eliminations. Although pro forma financial information is not a measurement of performance calculated in accordance with GAAP, Pacific Premier believes that pro forma financial information is important because it gives effect to the merger for the period presented.The manner in which Pacific Premier calculates pro forma financial information may differ from similarly titled measures reported by other companies. The pro forma information, while helpful in illustrating the financial characteristics of the combined company under one set of assumptions, does not reflect the opportunities to earn additional revenue and does not include certain assumptions as to cost savings and, accordingly, does not attempt to predict or suggest future results.It also does not necessarily reflect what the historical results of the combined company would have been had the companies been combined during these periods.In addition, it does not give effect to Pacific Premier’s pending acquisition of San Diego Trust Bank, as previously report on Form 8-K filed with the Securities and Exchange Commission (“SEC”) on March 6, 2013. The unaudited pro forma combined stockholders' equity and net income are qualified by the statements set forth herein and should not be considered indicative of the market value of Pacific Premier's common stock or the actual or future results of operations of Pacific Premier for any period.Actual results may be materially different than the pro forma information presented. The unaudited pro forma combined consolidated financial statements should be read in conjunction with Pacific Premier’s Annual Report on Form 10-K for the year ended December 31, 2012 which was filed with the SEC on March 14, 2013, and as amended on April 19, 2013, as well as the audited historical financial statements of FAB for the years ended December 31, 2012 and 2011, which are attached as Exhibit 99.1 to Pacific Premier’s Current Report on Form 8-K filed with the SEC on March 21, 2013. PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA COMBINED CONSOLIDATED STATEMENT OF FINANCIAL CONDITION (Dollars in thousands) Pacific Premier Bancorp, Inc. First Associations Bank Pro Forma Acquisition Combined Pro forma Pacific Premier Bancorp, Inc. At December 31, 2012 At December 31, 2012 Adjustments At December 31, 2012 ASSETS Cash and due from banks $ $ $ ) $ Federal funds sold 27 - - 27 Cash and cash equivalents ) Investment securities available for sale FHLB stock/Federal Reserve Bank stock/TIB stock, at cost - - Loans held for sale, net - - Loans held for investment Allowance for loan losses ) ) ) Loans held for investment, net Accrued interest receivable - Other real estate owned - - Premises and equipment 80 - Deferred income taxes - ) Bank owned life insurance - Intangible assets - Goodwill - - Other assets TOTAL ASSETS $ $ $ ) $ LIABILITIES AND STOCKHOLDERS’ EQUITY LIABILITIES: Deposit accounts: Noninterest bearing $ $ $ - $ Interest bearing: Transaction accounts ) Retail certificates of deposit 81 Wholesale/brokered certificates of deposit - Total deposits ) FHLB advances and other borrowings - Subordinated debentures - - Accrued expenses and other liabilities - TOTAL LIABILITIES ) COMMITMENTS AND CONTINGENCIES - STOCKHOLDERS’ EQUITY: Common stock, $.01 par value; 25,000,000 shares authorized; 13,661,648 shares at December 31, 2012 issued and outstanding ) Additional paid-in capital Retained earnings ) Accumulated other comprehensive income, net of tax of $772 at December 31, 2012 ) TOTAL STOCKHOLDERS’ EQUITY ) TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ $ ) $ PACIFIC PREMIER BANCORP, INC. AND SUBSIDIARIES UNAUDITED PRO FORMA COMBINED CONSOLIDATED STATEMENT OF OPERATIONS (Dollars in thousands, except per share data) For the Year Ended December 31, 2012 Pacific Premier Bancorp, Inc. First Associations Bank Pro Forma Acquisition Adjustments Combined Pro forma Pacific Premier Bancorp, Inc. INTEREST INCOME Loans $ $ $ ) $ Investment securities and other interest-earning assets ) Total interest income ) INTEREST EXPENSE Interest-bearing deposits: Interest on transaction accounts (8 ) Interest on certificates of deposit ) Total interest-bearing deposits ) FHLB advances and other borrowings 5 - Subordinated debentures - - Total interest expense ) NET INTEREST INCOME BEFORE PROVISION FOR LOAN LOSSES ) PROVISION FOR LOAN LOSSES ) - NET INTEREST INCOME AFTER PROVISION FOR LOAN LOSSES ) NONINTEREST INCOME Loan servicing fees - - Deposit fees 12 - Net gain from sales of loans - - Net gain from sales of investment securities - Other-than-temporary impairment loss on investment securities, net ) - - ) Gain on FDIC transaction - - Other income - Total noninterest income - NONINTEREST EXPENSE Compensation and benefits - Premises and occupancy - Data processing and communications - Other real estate owned operations, net - - FDIC insurance premiums - Legal and audit - Marketing expense - Office and postage expense - - Other expense Total noninterest expense INCOME BEFORE INCOME TAX ) INCOME TAX - NET INCOME $ $ $ ) $ EARNINGS PER SHARE Basic $ $ $ Diluted $ $ $ WEIGHTED AVERAGE SHARES OUTSTANDING Basic ) Diluted ) Pro Forma Adjustments The following pro forma adjustments have been reflected in the unaudited pro forma combined consolidated financial information.All adjustments are based on assumptions and valuations, which are subject to change. 1. Includes payments of the aggregate per share cash consideration in the amount of $37.2 million to FAB shareholders, $3.5 million to holders of FAB stock options and warrants and $2.3 million for non-compete payments and the elimination of $49.0 million of FAB deposits with Pacific Premier Bank. 2. Adjustment made to reflect the estimated market value of investment securities. 3. Adjustment made to reflect the estimated market value of loans held for investment, which includes an estimate of lifetime credit losses. 4. Purchase accounting reversal of allowance for loan losses, which cannot be carried over. 5. The net deferred tax liability resulting from the net deferred tax liability carried over from FAB due to its S-Corp status and the fair value adjustments related to the acquired assets and assumed liabilities. 6. Purchase accounting adjustment in recognition of the fair value of core deposit intangible assets. 7. Represents the recognition of goodwill resulting from the difference between the consideration paid to FAB shareholders less the net fair value of the acquired assets and assumed liabilities. 8. Represents the fair market value of a non-compete agreement. 9. Adjustment made to reflect the estimated market value of retail certificates of deposit. Purchase accounting reversal of common equity accounts. Adjustment to additional paid in capital includes consideration paid, transaction costs, fair market value adjustments, tax adjustments and goodwill created. The amortization/accretion of fair value adjustments related to loans over the estimated lives of the related asset.Interest income does not reflect revenue enhancement opportunities. The amortization/accretion of fair value adjustments related to investment securities over the estimated lives of the related asset and an adjustment made to reflect the elimination of FAB deposit income/Pacific Premier deposit expense for FAB deposits held with Pacific Premier Bank. The amortization of fair value adjustments related to the premium recorded on certificates of deposits based on their estimated lives. Amortization of core deposit intangibles over an eight year life.Acquisition costs for professional, legal and conversion related expenditures are not reflected herein, as they are nonrecurring expenses that will be expensed by Pacific Premier as required by GAAP.Noninterest expense does not reflect anticipated cost savings. Reflects the tax impact of income before income tax from FAB operations and of the pro forma transaction adjustments. Adjustment reflects the elimination of FAB's weighted average shares outstanding, offset by the issuance of 1,279,217 shares of Pacific Premier common stock issued in connection with the merger.
